Case 1:20-cr-00343-GBD Document 59 Filed 11/19/20 Page 1of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

November 18, 2020

 

 

 

 

BY ECF Sa OA
Hon. George B. Daniels OE
United States District Judge SQOORDERED:
Southern District of New York } 6 D mo
500 Pearl Street LAG Ly . Ola
New York, New York 10007 Cpe: Daniels, U.S.D.J.
Re: United States v. McCrimmon, 20 Crim. 343 (GBD) Dated: NOV 1 9 2020
Dear Judge Daniels:

The Government writes to request an exclusion of time under the Speedy Trial Act between
today and December 2, 2020.

On October 27, 2020, the Court issued an order excluding time under the Speedy Trial Act
until a conference scheduled for today. Yesterday, the Court adjourned that conference until
December 2, 2020.

The Government asks that the Court exclude time under the Speedy Trial Act between
today and December 2. An exclusion is required under 18 U.S.C. § 3161(h)(1)(D) because the
defendant has filed an omnibus pretrial motion that will be argued on December 2. The defendant
does not consent to the exclusion.

Respectfully Submitted,

AUDREY STRAUSS
Acting United States Attorney

by: /s/ Kevin Mead
Kevin Mead
Assistant United States Attorney
(212) 637-2211

CC: — Justine A. Harris, Counsel for Defendant Melike McCrimmon (by ECF)

 
